         Case 2:20-cv-00961-AC Document 8 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE MATTHEW HOUSER,                               No. 2:20-cv-0961 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    JOSHUA IRMY, et al.,
15                       Defendants.
16

17          Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. On May 15, 2020, plaintiff was directed to submit a fully completed application

19   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. In response, plaintiff filed an

20   application that did not include completion of the certification required at the end of Page Two.

21   Nor did plaintiff submit a certified copy of his jail trust account statement for the six-month

22   period preceding the filing of his complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will again be

23   provided the opportunity to submit a completed application to proceed in forma pauperis.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Within thirty (30) days after the filing date of this order, plaintiff shall submit a fully

26   completed application to proceed in forma pauperis that includes: (a) completion of the

27   certificate portion of the application by an authorized officer, and (b) a certified copy of

28   plaintiff’s jail trust account statement for the preceding six months.
                                                        1
         Case 2:20-cv-00961-AC Document 8 Filed 05/27/20 Page 2 of 2

 1          2. Failure to timely comply with this order will result in a recommendation that this
 2   action be dismissed without prejudice.
 3          3. The Clerk of the Court is directed to again send plaintiff a new Application to Proceed
 4   In Forma Pauperis By a Prisoner.
 5   DATED: May 27, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
